Bigelow, C. J.
This demurrer cannot be supported. All that is requisite under our practice is, that a bill in equity shall conclude with the general interrogatory. IVth Chancery Rule. This does so conclude. The only just criticism which can be made on this part of the bill is, that the interrogatory or call to make answer is inartificially and awkwardly inserted, by being coupled in the same sentence with the prayer for process. But nevertheless it is substantially put in the clause which contains the prayer that “ the defendant be held to answer the matters hereinbefore alleged.” In the ancient forms, the interrogating part of the bill immediately preceded the prayer for process, and was inserted under the form of a prayer that the *260party complained of might answer the matters.set out in the bill. Story Eq. PI. §§ 35, note, 38. In the case at bar, the bill contains this prayer in a form more abbreviated than was formerly used, but sufficiently clear and explicit to leave nc doubt of the pleader’s intention to require the answer of the defendant to the allegations of the bill. The precedents cited by Mr. Ames in his carefully prepared brief show that a prayer that the defendant make answer to the matters alleged is a good general interrogatory.

Demurrer overruled with costs.